Citation Nr: 0516982	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  96-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) prior to 
January 6, 2003.  

2.  Entitlement to an effective date earlier than January 6, 
2003, for a total rating based on unemployability due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that rating decision, the RO granted service 
connection for PTSD and assigned a temporary total rating 
during February 1993 based on the veteran's hospitalization 
for PTSD followed by a 50 percent rating effective March 1, 
1993.  The veteran's disagreement with the 50 percent rating 
led to this appeal.  During the course of the appeal, the 
veteran testified before a hearing officer at the RO in July 
1996, and the Board remanded the case in April 1998 and 
August 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a rating decision dated in November 2003, the RO in 
Cleveland, Ohio, granted a 70 percent rating for the 
veteran's PTSD effective January 6, 2003, and effective the 
same date granted a total rating based on unemployability 
(TDIU) due to the veteran's service-connected PTSD.  In a 
letter dated in November 2003, the Cleveland RO notified the 
veteran of its decision and of his appellate rights, and in 
December 2003, that RO issued a supplemental statement of the 
case on the schedular rating for PTSD.  In February 2004, the 
Buffalo RO requested that the veteran complete and return an 
Appeal Status Election Form indicating whether the November 
2003 decision satisfied his appeal.  In April 2004, the RO 
sent the case to the Board.  

In April 2004, after the RO sent the case to the Board, the 
veteran submitted a statement to the RO in which he said that 
he disagreed with the recent rating decision concerning an 
increase in his service-connected disability percentage.  He 
said that the portion of the decision with which he disagreed 
was the date of establishment for the disability.  He said he 
should be compensated back to the date of his original claim 
and requested a local hearing.  In addition, in a statement 
received at the RO in June 2004, which was received at the 
Board in April 2005, the veteran said that he is happy that 
his service connection has been upgraded but is not satisfied 
with the retroactive payment.  The Board interprets the 
veteran's April 2004 statement as a timely notice of 
disagreement with the January 6, 2003, TDIU effective date 
and views both of his statements as indicating his desire to 
continue his appeal as to the initial schedular rating 
assigned for his PTSD.  The Board has therefore framed the 
issues on appeal as entitlement to an initial schedular 
rating in excess of 50 percent for post-traumatic stress 
disorder (PTSD) prior to January 6, 2003, and entitlement to 
an effective date earlier than January 6, 2003, for a total 
rating based on unemployability due to service-connected 
disability.  

In view of the veteran's implicit argument that a 100 percent 
unemployability rating should be assigned effective from the 
date of his original claim, the Board regards the issues of 
entitlement to an initial schedular rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) prior to 
January 6, 2003, and entitlement to an effective date earlier 
than January 6, 2003, for a total rating based on 
unemployability due to service-connected disability as 
inextricably intertwined.  See Henderson v. West, 12 Vet. 
App. 11. 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  The Board will therefore remand both issues 
so that the veteran may be provided with a local hearing, the 
request for which was timely filed.  See 38 C.F.R. § 20.1304 
(2004).  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should arrange for a hearing 
for the veteran to be held at the RO in 
Buffalo, New York.  

2.  Thereafter, after undertaking any 
indicated development warranted by the 
sate of the record at that time, the AMC 
should readjudicate entitlement to an 
initial schedular rating in excess of 
50 percent for PTSD prior to January 6, 
2003, with consideration of the 
possibility of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999) (where veteran has disagreed with 
an initial rating, it is possible for a 
veteran to be awarded separate percentage 
evaluations for separate periods based on 
the facts found during the appeal 
period).  In addition, and unless it has 
become moot, the AMC should then 
adjudicate entitlement to an effective 
date earlier than January 6, 2003, for a 
total rating based on unemployability due 
to service-connected disability.  

3.  If entitlement to an initial 
schedular rating in excess of 50 percent 
for PTSD prior to January 6, 2003, is not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case on that issue, and 
the veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

4.  If entitlement to an effective date 
earlier than January 6, 2003, for a total 
rating based on unemployability due to 
service-connected disability has not been 
rendered moot and remains denied upon 
readjudication, the AMC should issue a 
statement of the case on that issue and 
inform the veteran and his representative 
of action required to perfect the 
veteran's appeal as to that issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


